Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on October 03, 2022, in which claims 1, 13, and 20 have been amended, and claim 14 has been canceled. Claims 1-13 and 15-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the phrase “the second location” in 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the phrase “identifying a second location” in 17.  There is no “identifying a first location” in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzelli et al. (US 2021/0111821)in view of Freeman et al. (US 2018/0316953) further in view of Ketharaju (US 11,367,356).
Regarding claim 1, Petruzelli teaches a system comprising: at least one processor (in the server/device); and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (server/device), performs a method comprising: receiving feedback data (parameters/information) associated with OTA antenna information (i.e., The OTA meter provides various signal data such as radio frequencies of the broadcast channels and their signal strength to the meter app [0021].. . Upon connecting the client device 120 to the meter 115, e.g., wirelessly, the meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110 and their signal strength (also referred to as “signal quality”) in the meter app 145 [0023]); displaying the feedback data associated with the OTA antenna (i.e., The meter app 145 includes a mapping tool (e.g., as illustrated in FIG. 4B) that displays on a geographical map, the location of the building 105 (e.g., based on address of the building) and the location of the broadcast towers of various broadcast channels… The user 125 may refer to the mapping tool to peak the OTA antenna 110 for the broadcast channels. The signal strength displayed in the meter app 145, which is received from the meter 115, may have changed in response to adjusting the position of the OTA antenna 110, and if the revised signal strength has improved and/or exceeded the specified threshold [0024]-[0025]); comparing the channel feedback data associated with the at least one local channel to at least one signal quality threshold (i.e., the server 150 performs a look-up in the location-based installation map 215 using the address and retrieves the one or more installation parameters for the matching address. The server 150 can then transmit the retrieved installation information, e.g., the one or more installation parameters, to the client device 120 [0033]); when the comparison of the feedback data associated with the OTA antenna indicates the channel feedback data exceeds the at least one signal quality threshold, identifying at least one installation location for an over- the-air antenna (i.e., the server 150 identifies all addresses in the location-based installation map 215 that are on the street, or in a one-mile stretch on the street, and retrieves the installation information for each of those installations [0033], the server 150 can generate a location-specific installation recommendation 310 for installing an OTA antenna 325 [0034]). 
Petruzzelli does not specifically refer to feedback associated with local channel. However, the preceding limitation is known in the art of communications. Freeman teaches OTA network 110 hosts over-the-air content, which includes, for example, local content associated with respective local channels, represented by “local channels” 330a, 330b, 330c (collectively, local channels 330) ([0030]). Client device 120 may receive metadata content 321 for local channels 330 from OTA network 110 ([0032]). Client device 120 provides metadata content 321 for local channels 330 and subscriber channels 320 to the display (as shown), and the user may select one or more channels to watch. Once selected, client device 120 sends a request for the corresponding local/subscriber channel (and/or content) over LAN 115… If the request corresponds to local channels 330, client device 120 requests local content from OTA network 110 from integration device 305, which (in turn) hosts or broadcasts the local content over LAN 115 ([0032]-[0034], [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Freeman within the system of Petruzzelli in order to directly receive local channel content over the OTA network and further receive subscriber channel content from OTT network over local area network.
Petruzzelli in view of Freeman does not specifically teach instructing at least one autonomous vehicle carrying the over-the-air antenna to move to the second location, when an evaluation of a signal strength.
However, the examiner disagrees with the preceding assertion. Ketharaju teaches when a good or service is required, the fleet diagnostic module 124 selects a vendor 106 to provide the service based on, for example, the location of the requesting vehicle 102 and/or a relationship with the vendor 106. The fleet diagnostic module 124 provides the location of the vendor 106 to the requesting vehicle 102 to cause the vehicle 102 to navigate to the vendor 106. In some examples, providing the location of vendor 106 may cause the vehicle 102 to autonomously navigate to the vendor 106 (col. 6, line 58 to col. 7, line 26); directing, by the server, the vehicle to the second location of the vendor from the first location of the vehicle, wherein directing the vehicle to the second location of the vendor further comprises transmitting, over a network, one or more navigational data packets to the vehicle providing instruction for the vehicle to autonomously navigate to the second location (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ketharaju within the system of Petruzzelli in view of Freeman in order to enable transportation companies that own large fleets of vehicles, which may be autonomous vehicles, to manage vehicle operation and fleet maintenance, and machine-to-machine (M2M) transactions for vehicle operation and maintenance.
Regarding claim 2, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Freeman further teaches receiving at least one OTA antenna preference (the selected channel is interpreted as the local channel preference ([0032]-[0034], [0037]), and comparing the at least one local channel preference to at least one database (i.e., the request corresponds to one of the local channels in the database of OTA network as illustrated fig. 3. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Freeman within the system of Petruzzelli in order to directly receive local channel content over the OTA network and further receive subscriber channel content from OTT network over local area network.
Regarding claim 3, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Freeman further teaches the at least one local channel preference is a list of at least four local channels (fig. 3).  
Regarding claim 4, Petruzzelli in view of Freeman teaches all the limitations above. Petruzzelli further teaches the at least one database is a database of channel frequencies, local channel numbers, and geolocations ([0034], [0057]).  
Regarding claim 5, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches the geolocations comprise at least one of: ZIP codes, addresses, and GPS coordinates (i,e., the server 150 identifies all addresses in the location-based installation map 215 that are on the street, or in a one-mile stretch on the street, and retrieves the installation information for each [0034]).  
Regarding claim 6, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches the at least one database comprises directional data identifying at least one local broadcast tower in relation to a current location (i.e.,  the mapping tool 410 also displays connecting lines between the location of the broadcast tower and the location of the building 105 to depict a direction of the broadcast tower from the building 105, which can aid the user 125 in orienting the OTA antenna 110 towards the broadcast tower [0049]).  
Regarding claim 7, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Freeman further teaches the at least one database is a database of local channels and frequent programs broadcasted on the local channels ([0008], [0019]).  
Regarding claim 8, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches comparing the channel feedback data associated with the at least one local channel to at least one signal quality threshold further comprises evaluating a signal strength for the at least one local channel preference ([0023], [0024], [0033]-[0034).  
Regarding claim 9, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches when the signal strength for the at least one local channel preference exceeds the at least one signal quality threshold, identifying at least one installation location for an over-the-air antenna ([0033]-[0034], [0037]).  
Regarding claim 10, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Freeman further teaches at least one local channel preference is a list of television programs (i.e., OTA network 110 generally represents a wireless communication network for delivering over-the-air (OTA) programing, TV content, and the like [0019], [0032]-[0033]).  
Regarding claim 11, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches identifying the at least one installation location of the over-the-air antenna is based on at least one current location and a local maximum of local channels able to be received over-the-air at the at least one current location (i.e., the server 150 identifies all addresses in the location-based installation map 215 that are on the street, or in a one-mile stretch on the street, and retrieves the installation information for each of those installations [0024]-[0025], [0033], the server 150 can generate a location-specific installation recommendation 310 for installing an OTA antenna 325 [0034]).
Regarding claim 12, Petruzzelli in view of Freeman further in view of Ketharaju teaches all the limitations above. Petruzzelli further teaches displaying the channel feedback data associated with the at least one OTA antenna (corresponding to local channel) comprises at least one of: a channel logo, a channel description, a list of programs, and at least one description of a program (i.e., a list of broadcast channel to be received from OTA antenna [0020] Upon connecting the client device 120 to the meter 115, e.g., wirelessly, the meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110 and their signal strength (also referred to as “signal quality”) in the meter app 145 [0023]-[0024]).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior arts fail to teach, in combination with all limitation of claim 13, displaying at least one result of the evaluation of the signal strength of the at least one local channel at the first location; when the evaluation of the signal strength of the at least one local channel indicates the signal strength is weak, identifying a second location, wherein identifying the location comprises instructing at least autonomous vehicle to move to the second location vehicle, and wherein the at least one autonomous vehicle carries the over-the-air antenna ; and when the evaluation of the signal strength of the at least one local channel indicates the signal strength is strong, identifying an installation location for the over-the-air antenna.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643